Case 19-17117-amc         Doc 612     Filed 12/04/20 Entered 12/04/20 13:32:15          Desc Main
                                     Document Page 1 of 2



                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


  In re:                                             Chapter 11

  VASCULAR ACCESS CENTERS, L.P.,                     Case No. 19-17117-AMC

  Debtor.


             ORDER APPROVING THIRD INTERIM FEE APPLICATION OF
             WALSH PIZZI O’REILLY FALANGA LLP FOR SERVICES
             RENDERED AND REIMBURSEMENT OF EXPENSES AS
             COUNSEL TO STEPHEN V. FALANGA, CHAPTER 11 TRUSTEE OF
             VASCULAR ACCESS CENTER, L.P. FOR THE PERIOD OF JUNE 1,
             2020 THROUGH JULY 31, 2020

           AND NOW, this _________ day of __________, 2020, upon consideration of the Third

 Interim Application for Compensation and Reimbursement of Expenses of Walsh Pizzi O’Reilly

 Falanga LLP, Counsel to Stephen V. Falanga, Chapter 11 Trustee of Vascular Access Center, L.P.

 For The Period of June 1, 2020 through July 31, 2020 Pursuant to Local Rule 2016-5 (the

 “Application”); it is hereby;

           ORDERED that Application is APPROVED; and it is further

           ORDERED that pursuant to 11 U.S.C. §330 and Federal Rule of Bankruptcy procedure,

 the Chapter 11 Trustee, on behalf of the Debtor, is authorized to pay Walsh Pizzi O’Reilly Falanga

                         139728.00
 LLP in the amount of $_________________ for services rendered as counsel to Stephen V.

                                    142.00
 Falanga, Chapter 11 Trustee and $____________ for the reimbursement of expenses for the period

 of June 1, 2020 through July 31, 2020; and it is further

           ORDERED that this Court shall retain jurisdiction over any and all matters arising from

 or relating to the interpretation of implementation of this order.

                                 [CONTINUED ON NEXT PAGE]
Case 19-17117-amc   Doc 612     Filed 12/04/20 Entered 12/04/20 13:32:15   Desc Main
                               Document Page 2 of 2




                                             BY THE COURT:

      Date: December 4, 2020                 _________________________________
                                             Honorable Ashely M. Chan
                                             United States Bankruptcy Judge




                                         2
